Citation Nr: 0719478	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a claimed back 
condition.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated lumbar radiculopathy and 
myositis is shown as likely as to be due back injury 
sustained during the veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by lumbar radiculopathy and myositis is 
due to injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and its implementing regulations establish, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Given that the action taken hereinbelow is fully favorable to 
the veteran, the Board finds that discussion of VCAA is not 
required.   


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran asserts that his current back condition is a 
result of back injuries suffered during service .  

The service medical records show that, in July 1967, the 
veteran was treated for lower back pain at his lumbosacral 
area for an in-service football injury.  In July 1968, he was 
treated for lower back pain at his lumbosacral area for an 
in-service basketball injury.  His separation physical 
examination stated that he had recurrent back pain and 
lumbosacral strain but no disease.  

A November 1987 statement from a private physician noted that 
the veteran had had three separate injuries to his lower back 
while working as a laborer at a fishery.  These injuries 
occurred at work in March 1986, June 1986, and December 1986.  
The physician stated that there was no previous history of 
lower back pain.  

An April 1998 statement from a private physician stated that 
the veteran had had no previous medical problems or 
accidents.  The veteran reported hurting his back in February 
1998 at work while carrying a steel load and telling the 
physician that he had hurt his back in a similar incident two 
years earlier.  The physician diagnosed the veteran with 
lumbosacral sprain with residual myofascitis with possible 
radiculopathy.  

In August 2003, a VA examination of the veteran reported the 
impression of degenerative disc disease of the lumbar spine.  

In January 2004 statement, a private physician opined that, 
after examination of the veteran and review of his history 
and medical records, it was in his opinion that it was just 
as likely as not that the veteran's current condition was a 
direct result of his in-service back injuries.  

In a January 2004, a different private physician noted that 
he had treated the veteran for a long time and opined that he 
had a long history of back problems that started in service.  
The physician stated that the veteran had severe pain and 
problems with his back that just as likely as not were a 
continued condition from service.  His diagnosis was lumbar 
radiculopathy and lumber myositis.  

The veteran had a VA medical examination in May 2004.  The VA 
examiner stated that x-ray studies of the lumbosacral spine 
revealed mild degenerative changes.  The diagnosis included 
that of mild degenerative changes in the lower lumbar spine.  

The VA examiner stated that, after he reviewed the extensive 
medical records, which included private doctor's examinations 
and reports and the service medical records, it was not 
possible for him to give an opinion without speculation.  

The VA examiner opined that it was not possible to give any 
specific opinion about the veteran's present lower back 
condition because the veteran had had multiple back injury 
episodes and was treated by different doctors in civilian 
life.  

The Board notes that it is the Board's duty to assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The VA physician stated that he could not offer an opinion 
without speculation, while the treating private physician 
stated he had reviewed the veteran's history and medical 
files.  

Additionally, the veteran submitted lay statements from two 
friends who stated that, after the veteran's return from 
military service, he told them that he injured his back 
during service when moving furniture.  Both friends also 
noted that the veteran had complained about his back pain 
after service.  

The Board notes that a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, a layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

After review of the veteran's service medical records, post-
service treatment records, private physician statements, and 
the VA medical examination, the Board finds the record to be 
in relative equipoise in showing that the currently 
demonstrated disability manifested by lumbar radiculopathy 
and myositis as likely as not is due to injury sustained 
during his period of active service.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for a lumbar radiculopathy and 
myositis is warranted.  



ORDER

Service connection for lumbar radiculopathy and myositis is 
granted.  



__________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


